United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Absecon, NJ, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-0279
Issued: March 20, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

On November 19, 2018 appellant filed a timely appeal from a November 9, 2918 decision
of the Office of Workers’ Compensation Programs (OWCP).1 The Clerk of the Appellate Boards
docketed the appeal as 19-0279.2
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision is incorporated herein by reference. The relevant facts are set forth
below.

1
Appellant timely requested oral argument pursuant to section 501.5(b) of Board procedures. 20 C.F.R. § 501.5(b).
By order dated December 10, 2019, the Board exercised its discretion and denied the request, finding that the
arguments on appeal could adequately be addressed based on the case record. Order Denying Request for Oral
Argument, Docket No. 19-0279 (issued December 10, 2019).
2
The Board notes that, following the November 9, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
3

Docket No. 13-0228 (issued July 12, 2013).

On December 7, 2007 appellant, then a 40-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that he injured his back, neck, and right shoulder that day when he
slipped and fell in the parking lot while in the performance of duty. OWCP accepted the claim for
sprain of back, lumbar region, and sprain of shoulder and upper arm, acromioclavicular, right.
Appellant stopped work on the date of injury and received continuation of pay through
January 20, 2008. He received wage-loss compensation on the supplemental rolls as of
January 20, 2008 and on the periodic rolls as of April 12, 2009. OWCP assigned the claim File
No. xxxxxx062.
By decision dated May 11, 2012, OWCP terminated appellant’s wage-loss compensation
and medical benefits. By nonmerit decision dated September 14, 2012, it denied his August 16,
2012 reconsideration request. On November 6, 2012 appellant filed an appeal with the Board. By
decision dated July 12, 2013, the Board found that OWCP met its burden of proof to terminate
appellant’s wage-loss compensation and medical benefits for the accepted lumbar and right
shoulder sprains, but that it did not meet its burden to terminate right shoulder tendinitis.4
OWCP thereafter paid retroactive wage-loss compensation to the date of termination, and
returned appellant to the periodic rolls. Appellant returned to part-time modified duty work on
September 12, 2014, and OWCP adjusted his monetary compensation accordingly.
On January 16, 2015 appellant was in a motor vehicle accident that was not employment
related. He stopped work on that date.
In August 2015, OWCP referred appellant to Dr. Stanley Askin, a Board-certified
orthopedic surgeon, for a second-opinion evaluation. The statement of accepted facts (SOAF)
provided to Dr. Askin indicated that appellant had an additional claim for a May 22, 2003 injury,
adjudicated by OWCP under File No. xxxxxx445, and accepted for lumbosacral sprain. The SOAF
indicated that, following the 2003 injury, appellant had returned to full-time limited duty. OWCP
instructed Dr. Askin to base his opinion on the SOAF.
Dr. Askin opined that appellant had no residuals of the accepted conditions, and as such,
on February 1, 2016, OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits for both File No. xxxxxx445 and File No. xxxxxx062. By decision dated
March 4, 2016, OWCP finalized the termination, concluding that appellant had no residuals or
continuing disability as a result of either the May 22, 2003 or the December 7, 2007 accepted
employment injuries.
Appellant requested a hearing with OWCP’s Branch of Hearings and Review on
April 1, 2016. By decision dated September 2, 2016, a hearing representative affirmed the
March 4, 2016 decision.5

4

Id.

5

Appellant was separated from the employing establishment due to disability effective July 10, 2016.

2

By decisions dated December 16, 2016, and March 20, June 30, and November 21, 2017,
OWCP denied modification of its prior decisions.6
Appellant next requested reconsideration on June 5, 2018. He maintained that his
disability since the January 16, 2015 motor vehicle accident was employment related, that he had
additional compensable conditions, and that File No. xxxxxx445 remained open, noting that low
back surgery had been authorized. Appellant submitted additional medical evidence.
By decision dated November 9, 2018, OWCP found the evidence submitted of insufficient
probative value to modify its prior decisions.
The Board has duly considered the matter and finds that this case is not in posture for
decision. Upon review of the case record submitted by OWCP, the Board finds that the record
before it is incomplete.
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication of the issues depends on frequent cross-referencing between files.7 For example, if a
new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required.8 As noted, by decision dated March 4,
2016, OWCP terminated appellant’s wage-loss compensation and medical benefits under both File
No. xxxxxx062 and File No. xxxxxx445. Both File No. xxxxxx445 and File No. xxxxxx062 are
accepted for lumbar conditions. The case record before the Board, however, does not contain File
No. xxxxxx445. As these two case files have not been administratively combined, the Board is
unable to determine if OWCP properly terminated appellant’s wage-loss compensation and
medical benefits under either or both files on March 4, 2016 and, if so, whether appellant has met
his burden of proof to establish continuing disability and/or entitlement to medical benefits in
either case after that date.9
For full and fair adjudication, the case must be returned to OWCP to administratively
combine the current case record with OWCP File No. xxxxxx445 to determine appellant’s
disability status and entitlement to medical benefits under both claims.10
Following this and such further development as it deems necessary, OWCP shall issue a
de novo decision. Accordingly,

6

Appellant had requested reconsideration on October 3 and December 24, 2016, April 4 and August 31, 2017. He
submitted medical evidence with each request.
7
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000); D.E., Docket No. 19-0880 (issued January 6, 2020).
8

D.E., id.

9

See T.M., Docket No. 19-1065 (issued December 17, 2019).

10

Id.

3

IT IS HEREBY ORDERED THAT the November 9, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: March 20, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

4

